DETAILED ACTION
Claims 1 through 25 originally filed 12 February 2020. By response to restriction requirement received 4 October 2021; Invention A is elected for examination, Species 1 is elected for examination, and claims 4 through 25 are withdrawn from consideration. By response received 13 January 2022; claim 1 is amended. By response received 12 May 2022 and entered 1 June 2022; claims 1 through 3 are amended. By response received 16 August 2022; claims 1 through 3 are amended. Claims 1 through 3 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the amendments to claims 1 through 3 overcome the previous rejections under 35 U.S.C. 103. This argument is persuasive. However, upon further search and consideration, Saito et al. (Saito, US Pub. 2012/0288228) has been located which appears to render the amended limitations obvious. New rejections have been formulated as set forth below.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 3 rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (Saito, US Pub. 2012/0288228).

Regarding claim 1, Saito discloses, "A germanium (Ge) laser diode with direct bandgap for laser generation" (p. [0122] and Fig. 24I).  "Forming an intrinsic Ge active layer over a substrate" (p. [0122] and Fig. 24G, pts. 2 and 32).  "Forming a p+ region and an n+ region adjacent the intrinsic Ge active layer" (p. [0123] and Fig. 24H, pts. 32, 39, and 40).  "Wherein the p+ region, the n+ region, and the intrinsic Ge active layer collectively define a p-i-n diode" (p. [0126] and Fig. 24H, pts. 32, 39, and 40).  "Forming a first metal contact to the p+ region and a second metal contact to the n+ region" (p. [0124] and Fig. 24I, pts. 14, 39, and 40).  "Forming only a dielectric cap layer directly between the first and second metal contacts" (p. [0124] and Fig. 24I, pts. 14 and 34).  "The dielectric cap layer horizontally aligned, from a topmost surface to a bottommost surface, with only the first and second metal contacts" (p. [0124] and Fig. 24I, pts. 14 and 34).  "The dielectric cap layer has a height, across its entire length, equal to a height of the first and second metal contacts" (p. [0124] and Fig. 24I, pts. 14 and 34).  "Wherein a topmost surface of the first and second metal contacts is collinear with the topmost surface of the dielectric cap layer" (p. [0124] and Fig. 24I, pts. 14 and 34).  Saito does not explicitly disclose, "A bottommost surface of the first and second metal contacts is collinear with the bottommost surface of the dielectric cap layer."  The examiner takes Official Notice of the fact that it was known in the art to fabricate a device such that the singulated device and the underlying substrate are commensurate in surface area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the singulated device to have a surface area commensurate with the underlying substrate and thereby eliminate all portions of the cap layer existing below the bottom of the metal contacts, since such a fabrication technique would reduce the overall size of the resultant device.

Regarding claim 2, Saito discloses, "Wherein the intrinsic Ge active layer is a single Ge layer having a thickness of 3nm or less" (p. [0122] and Fig. 24I, pt. 32).  

Regarding claim 3, Saito discloses, "Wherein a topmost surface of the first and second metal contacts is collinear with the topmost surface of the dielectric cap layer and a bottommost surface of the first and second metal contacts is collinear with the bottommost surface of the dielectric cap layer" (p. [0122] and Fig. 24I, pts. 14 and 32).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suwa et al. (Suwa, WO Pub. 2015-092849) is cited for teaching a germanium laser in which the device surface area is commensurate with the remaining area of the substrate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828